Exhibit 10.1
 
COMMON STOCK PURCHASE AGREEMENT


Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made the late date as
executed below (the “Effective Date”), by and among Belmont Partners, LLC, a
Virginia limited liability company, with a principal address of 360 Main Street,
Washington, VA 22747 (“Buyer”), Brian Jaggard an individual, (“Jaggard”) and
Douglas Dunn, an individual (“Dunn”) (Jaggard and Dunn each a “Seller” and
collectively the “Sellers”) and Yzapp International, Inc. organized in the state
of Nevada and a public vehicle traded under symbol “YZPI” (the “Company”)
(Buyer, Sellers and Company each a “Party” and collectively the “Parties”).


W I T N E S S E T H:


WHEREAS, the Company currently has approximately eleven million seven hundred
forty six thousand forty one (11,746,041) common shares issued and outstanding
and no preferred shares issued and outstanding and Sellers own a majority of the
common stock of the Company consisting of approximately five million nine
hundred ninety thousand four hundred eighty one (5,990,481) representing at
least fifty one percent (51%) of the issued and outstanding common stock shares
of the Company (the “Stock”); and


WHEREAS, Sellers wish to sell and Buyer wishes to purchase the Stock from
Sellers;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1. Agreement to Purchase and Sell.  Sellers will sell to Buyer and Buyer agrees
to purchase the Stock of the Company for sixty two thousand U.S. Dollars
($62,000.00) (the “Purchase Price”), on or about five (5) business days from the
Effective Date (the “Closing”), payable according to the terms and conditions
set forth in Section 2 herein.


2. Payment Terms.


a) On or before the Closing, Buyer shall deposit sixty two thousand U.S. Dollars
($62,000.00) with Dennis Brovarone the “Escrow Agent”), on behalf of the Buyer
(the “Escrowed Funds”).  Upon Closing, the Buyer shall cause the Escrowed Funds
to be released to the Seller.


b) On or before the Closing, Sellers shall deposit the certificate(s)
representing the Stock into escrow with the Escrow Agent (the “Escrowed
Stock”).  Upon Closing, the Sellers shall cause the Escrowed Stock to be
released to the Buyer.


3. Closing. On or before the Closing the Parties shall perform:






Belmont/YZPI/Stock Purchase Agreement Page 1of  8
Buyer: ____
Seller: ____
Company: ____
 
1

--------------------------------------------------------------------------------

 
 
a) Buyer and Sellers shall exchange fully executed copies of this Agreement;


b) Sellers shall cause the board of directors of the Company to execute a
resolution approving the terms of this Agreement and whereby all current
Director’s resign and Buyer, or Buyer’s designee, is appointed as the sole
Director of the Company (the “Appointment”);


c) Sellers shall deliver to the Buyer the Appointment;


d) Sellers shall deliver to the Buyer the certificate(s) evidencing the Stock.


e) Sellers shall deliver to the Buyer fully executed documentation to completely
effectuate the transfer of stock pursuant to this Agreement;


f) Sellers shall deliver to the Buyer true and correct copies of all of the
Company’s business, financial and corporate records including but not limited
to: correspondence files, bank statements, checkbooks, minutes of shareholder
and directors meetings, financial statements, shareholder listings, stock
transfer records, agreements and contracts (collectively the “Records”).


4. Representations and Warranties of Company and Sellers.  Company and Sellers
hereby represent and warrant to Buyer that the statements in the following
paragraphs of this Section 4 are all true and complete as of the date hereof,
and shall be true and correct as of the Closing:


a) Title to Stock.  Sellers have sole managerial and dispositive authority with
respect to the Stock and have not granted any person a proxy that has not
expired or been validly withdrawn.  In addition, as of the date of Closing,
there are no preferred shares issued and outstanding. The sale and delivery of
the Stock to Buyer pursuant to this Agreement will vest in Buyer the legal and
valid title to the Stock, free and clear of all liens, security interests,
adverse claims or other encumbrances of any character whatsoever
(“Encumbrances”) (other than Encumbrances created by Buyer and restrictions on
resales of the Stock under applicable securities laws).


b) Shareholder List.  The shareholder list provided by Sellers to Buyer pursuant
to Section 3(f) herein, shall be fully reconcilable with the current records of
the Depository Trust & Clearing Corporation (the “DTC”).


c) Liabilities of the Company. The Company has no liabilities, except as
disclosed in Exhibit 1, likely to have a Material Adverse Effect on the business
or financial condition of the Company.  For purposes of this Agreement, Material
Adverse Effect shall mean any liability of the Company as of the Closing which
would require a payment by the Company in excess of two thousand dollars
($2,000.00) in the aggregate.


d) Full Power and Authority. Sellers represent that they have full power and
authority to enter into this Agreement, to transfer the Stock to the Buyer and
to transfer control of the Company to the Buyer.
 






Belmont/YZPI/Stock Purchase Agreement Page 2 of  8
Buyer: ____
Seller: ____
Company: ____
 
2

--------------------------------------------------------------------------------

 

e) As of the date of Closing, the Company is duly organized and in good standing
in the state of Nevada.


f) Warrants and Options.  As of the date of Closing, the Company does not have
any outstanding warrants and/or options except as stated in this Agreement.


g) Sellers have been duly appointed as Directors of the Company and any and all
other directors have previously resigned or been properly terminated.  In
addition, any and all officers of the Company have previously resigned.  Sellers
and Company shall deliver to Buyer all documents necessary to demonstrate to all
interested regulatory bodies and agencies, Sellers’ proper and lawful
appointment to the Company’s board of directors and any and all prior
resignations and/or terminations of former Directors and officers.


5. Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Sellers and Company that the statements in the following paragraphs
of this Section 5 are all true and complete as of the date hereof:


a) Exempt Transaction. Buyer understands that the offering and sale of the Stock
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Act”) and exempt from registration or qualification under any
state law.


b) Full Power and Authority.  Buyer represents that it has full power and
authority to enter into this Agreement.


c) SEC Filings.  Buyer represents that it will complete the proper SEC filings
for the Company, to include the filing of an 8k regarding the change in board
members upon the Closing of this transaction.


d) SEC Regulations.  Buyer represents that it will fully comply with SEC
Regulations, to include Rule 144, during resale or distribution of the Company
stock.


e) Information Concerning the Company.  Based upon Seller and Company’s prior
disclosures to Buyer, in addition to Buyer’s own due diligence with respect to
the Company and its liabilities, Buyer believes it has enough information upon
which to base an investment decision in the Stock.


f) Investment Experience.  The Buyer understands that purchase of the Stock
involves substantial risk.  The Buyer:


(i) has experience as a purchaser in securities of companies in the development
stage and acknowledges that it can bear the economic risk of Buyer’s investment
in the Stock; and






Belmont/YZPI/Stock Purchase Agreement Page 3 of  8
Buyer: ____
Seller: ____
Company: ____
 
3

--------------------------------------------------------------------------------

 
 
(ii) has such knowledge and experience in financial, tax and business matters so
as to enable Buyer to evaluate the merits and risks of an investment in the
Stock, to protect Buyer’s own interests in connection with the investment and to
make an informed investment decision with respect thereto.


g) Restricted Securities. Buyer understands that the Stock is characterized as
“restricted securities” under the Act inasmuch as they were acquired from the
Company in a transaction not involving a public offering.


6. Remedies of Discrepancies.  Should it be discovered that the shareholder list
does not reconcile with the DTC as stipulated in Section 4(b) herein (“List
Discrepancy”), and/or the Security and Exchange Commission (“SEC”) finds that
the provided resignations/terminations of the former board members and/or
officers, as stipulated in Section 4(g) herein, are insufficient (“Resignation
Discrepancy”) (List Discrepancy and Resignation Discrepancy collectively the
“Discrepancies”), and upon Seller’s receipt of Notification regarding the
Discrepancies, Seller shall take all actions necessary to cure the discrepancies
within fifteen (15) business days from the date of Notification.  Upon the date
of Notification, and on each business day thereafter, Seller shall pay to Buyer
one hundred U.S. Dollars ($100.00) per business day for Seller’s breach of
warranty.  If, upon the sixteenth (16th) business day from the date of
Notification, the Discrepancies have not been cured by Seller, Buyer shall, upon
its discretion, take any and all actions necessary to expeditiously cure any
remaining Discrepancies at a rate of four hundred U.S. Dollars ($400.00) a day,
plus any incurred expenses, to be paid by Seller.


7. Covenant Not to Sue; Indemnification.


a) In consideration of this Agreement, Sellers and Company covenant and agree,
for themselves and for their agents, employees, legal representatives, heirs,
executors or assigns (collectively the “Covenantors”), to refrain from making,
directly or indirectly, any claim or demand, or to commence, facilitate
commencement or cause to be prosecuted any action in law or equity against
Buyer, its members, officers, directors, agents, employees, attorneys,
accountants, consultants subsidiaries, successors, affiliates and assigns
(collectively the “Buyer Covenantees”), on account of any damages, real or
imagined, known or unknown, which Covenantors ever had, has or which may
hereafter arise with respect to any and all disputes, differences, controversies
or claims arising out of or relating to this Agreement and the transactions
contemplated hereby, including but not limited to any question regarding the
existence, content, validity or termination of this Agreement. The terms and
conditions of this Section 6(a) shall be a complete defense to any action or
proceeding that may be brought or instituted by Covenantors against the Buyer
Covenantees, and shall forever be a complete bar to the commencement or
prosecution of any action or proceeding with regard to this Agreement by
Covenantors against the Buyer Covenantees.


b) Covenantors shall indemnify and hold harmless the Buyer Covenantees from and
against any and all losses, damages, expenses and liabilities (collectively
“Liabilities”) or actions, investigations, inquiries, arbitrations, claims or
other proceedings in respect thereof, including enforcement of this Agreement
(collectively “Actions”) (Liabilities and Actions are herein collectively
referred to as “Losses”).   Losses include, but are not limited to, all
reasonable legal fees, court costs and other expenses incurred in connection
with investigating, preparing, defending, paying, settling or compromising any
suit in law or equity arising out of this Agreement.
 




Belmont/YZPI/Stock Purchase Agreement Page 4 of  8
Buyer: ____
Seller: ____
Company: ____
 
4

--------------------------------------------------------------------------------

 

8. Termination. The Parties may not, except for a material breach or failure of
a condition or requirement, terminate this Agreement.


9. Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.


10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  A telefaxed copy of this Agreement shall
be deemed an original.


11. Headings.  The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


12. Costs, Expenses.  Each Party hereto shall bear its own costs in connection
with the preparation, execution and delivery of this Agreement.


13. Modifications and Waivers.  No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date of this Agreement, and signed by all
Parties. No waiver of any breach, term, condition or remedy of this Agreement by
any Party shall constitute a subsequent waiver of any other breach, term,
condition or remedy.  All remedies, either under this Agreement, by law, or
otherwise afforded the Parties shall be cumulative and not alternative.


14. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


15. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.


16. Further Assurances.  From and after the date of this Agreement, upon the
request of any Party, the Parties shall execute and deliver such instruments,
documents or other writings as may be reasonably necessary or desirable to
confirm and carry out and to effectuate fully the intent and purposes of this
Agreement.


17. Term, Survival.  This Agreement is effective from the Effective Date hereof,
and shall remain in effect until all the rights and obligations of the Parties
hereto have been fully performed, however Sections 4, 5, 7(a), 7(b), 20 and 21
shall survive this Agreement.






Belmont/YZPI/Stock Purchase Agreement Page 5 of  8
Buyer: ____
Seller: ____
Company: ____
 
5

--------------------------------------------------------------------------------

 
 
18. No Oral Representations. No oral or written representations have been made
other than or in addition to those stated in this Agreement as of the date of
Closing. The Parties are not relying on any oral statements made by any other
Party, their representatives or affiliates regarding this Agreement.


19. Notices.  All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:


a) if given by telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission;


b) if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails; and


c) if given by courier or other means, when received or personally delivered,
and, in any such case, addressed as indicated herein, or to such other addresses
as may be specified by any such Party to the other Party pursuant to notice
given by such Party in accordance with the provisions of this Section 19.


20. Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial [or
other] Arbitration Rules [including the Optional Rules for Emergency Measures of
Protection], and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof.


21. Insider Trading.  The Parties hereby certify that they have not themselves,
nor through any third parties, purchased nor caused to be purchased in the
public marketplace any publicly traded shares of the Company.  The Parties
further certify they have not communicated the nature of the transactions
contemplated by this Agreement, are not aware of any disclosure of non public
information concerning said transactions, and are not a party to any insider
trading of Company shares.


[Balance of Page Intentionally Left Blank]





Belmont/YZPI/Stock Purchase Agreement Page 6 of  8
Buyer: ____
Seller: ____
Company: ____
 
6

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date last written below.


 

BUYER     SELLER             BELMONT PARTNERS, LLC     JAGGARD            
/s/
   
/s/
 
By:  Joseph Meuse, Managing Member  
   
By:  Brian Jaggard, Individual
 

                                                                

COMPANY     SELLER             YZAPP INTERNATIONAL, INC.       DUNN            
/s/
   
/s/ 
  By: Brian Jaggard, Director      By: Douglas Dunn, Individual  

 
/s/
   
 
  By: Douglas Dunn, Director    
 
 


Belmont/YZPI/Stock Purchase Agreement, Page 7 of  8


 
7

--------------------------------------------------------------------------------

 

EXHIBIT 1



   
Type
 
Date
 
Num
 
Account
 
Amount
 
Balance
Automated Filing Services Inc.
                     
0.00
   
Bill
 
11/26/2007
 
inv.711146
 
Accounts Payable
 
538.48
 
538.48
   
Bill
 
12/18/2007
 
inv.712089
 
Accounts Payable
 
284.08
 
822.56
   
Bill Pmt -Cheque
 
03/14/2008
 
141
 
Accounts Payable
 
-822.56
 
0.00
Total Automated Filing Services Inc.
                 
0.00
 
0.00
Clark Wilson
                     
0.00
   
Bill
 
11/01/2007
 
inv.1771709
 
Accounts Payable
 
494.91
 
494.91
   
General Journal
 
11/01/2007
     
Accounts Payable
 
-494.91
 
0.00
   
Bill
 
01/01/2008
 
inv.1775829
 
Accounts Payable
 
6,237.63
 
6,237.63
   
General Journal
 
01/01/2008
     
Accounts Payable
 
-2,005.09
 
4,232.54
Total Clark Wilson
                 
4,232.54
 
4,232.54
Dennis Brovarone (USD)
                     
1,260.00
   
Bill
 
11/06/2007
 
inv.2007-1633
 
Accounts Payable
 
100.00
 
1,360.00
Total Dennis Brovarone (USD)
                 
100.00
 
1,360.00
Edgar Tech & Bus Serv (USD)
                     
-382.00
Total Edgar Tech & Bus Serv (USD)
                     
-382.00
Manning Elliott LLP
                     
0.00
   
Bill
 
01/31/2008
 
inv.169037
 
Accounts Payable
 
12,163.50
 
12,163.50
Total Manning Elliott LLP
                 
12,163.50
 
12,163.50
Nevada Corp HdQ (USD)
                     
385.00
Total Nevada Corp HdQ (USD)
                     
385.00
NI Cameron Inc (CAD)
                     
0.00
   
Bill
 
12/18/2007
     
Accounts Payable
 
371.00
 
371.00
Total NI Cameron Inc (CAD)
                 
371.00
 
371.00
Pacific Stock Transf Comp (USD)
                     
0.00
   
Bill
 
01/31/2008
 
inv.1031/11052007
 
Accounts Payable
 
70.00
 
70.00
Total Pacific Stock Transf Comp (USD)
                 
70.00
 
70.00
Q4 Financial Group (USD)
                     
21,055.00
   
Bill Pmt -Cheque
 
10/01/2007
 
136
 
Accounts Payable
 
-5,000.00
 
16,055.00
   
Bill Pmt -Cheque
 
10/01/2007
 
Debit
 
Accounts Payable
 
-40.00
 
16,015.00
   
Bill
 
10/31/2007
     
Accounts Payable
 
2,620.00
 
18,635.00
   
Bill
 
10/31/2007
 
inv.Q4 08-35
 
Accounts Payable
 
2,500.00
 
21,135.00
   
Bill
 
01/31/2008
     
Accounts Payable
 
2,500.00
 
23,635.00
   
Bill
 
01/31/2008
     
Accounts Payable
 
1,500.00
 
25,135.00
   
Bill
 
01/31/2008
 
inv.Q4 08-36
 
Accounts Payable
 
2,500.00
 
27,635.00
   
Bill
 
02/01/2008
     
Accounts Payable
 
525.00
 
28,160.00
   
Bill
 
03/01/2008
 
Q4
 
Accounts Payable
 
525.00
 
28,685.00
   
Bill Pmt -Cheque
 
03/13/2008
 
140
 
Accounts Payable
 
-1,050.00
 
27,635.00
   
Cheque
 
03/24/2008
 
142
 
Accounts Payable
 
-525.00
 
27,110.00
   
Bill
 
04/01/2008
 
inv.Q4 08-39
 
Accounts Payable
 
525.00
 
27,635.00
Total Q4 Financial Group (USD)
                 
6,580.00
 
27,635.00
XL (USD)
                     
4,000.00
Total XL (USD)
                     
4,000.00
               
TOTAL:
 
23,517.04
 
49,835.04

 
Belmont/YZPI/Stock Purchase Agreement, Page 8 of  8
 
8

--------------------------------------------------------------------------------


 
EXHIBIT 2


WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Yzapp International, Inc. a
Nevada corporation (the "Company"), the undersigned, representing a majority of
the shareholder(s) of the Company, take the following actions by unanimous
written consent; said actions to have the same force and effect as if adopted at
a meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholders wish to approve the transfer of a control block of
common stock shares of the Company to Belmont Partners, LLC;


WHEREAS, the Shareholders wish to approve of the appointment of Joseph Meuse as
the sole Director and President of the Company; and


WHEREAS, the Shareholders wish to accept the resignations of Brian Jaggard,
Douglas Dunn and Carl Lacey as Directors and/or officers of the Company.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(a)  
the Shareholders approve the transfer of a control block of common stock shares
of the Company to Belmont Partners, LLC;

 
(b)  
the Shareholders approve the appointment Joseph Meuse as the sole Director of
the Company;

 
(c)  
the Shareholders accept the resignations of Brian Jaggard, Douglas Dunn and Carl
Lacey as Directors and/or officers of the Company;

 
(d)  
the transactions are hereby approved, ratified and confirmed.

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the date executed below.


 

        By: Douglas Dunn, Majority Shareholder       By: Brian Jaggard, Majority
Shareholder   Date:   Date:  

 
 
9

--------------------------------------------------------------------------------

 

EXHIBIT 3


MEETING OF THE BOARD OF DIRECTORS
YZAPP INTERNATIONAL, INC.


A meeting of the Board of Directors of Yzapp International, Inc. a Nevada
corporation was held on the date executed below.  Present at this meeting was
Brian Jaggard, Carl Lacey and Douglas Dunn.  Mr. Jaggard and Mr. Dunn acted as
the President and Secretary for the meeting.


WHEREAS, the Corporation has had no operations for some time; and


WHEREAS, the Corporation has been unable to provide any shareholder value for
some time; and


WHEREAS, the Corporation has been presented a new plan that will return value to
the shareholders; and


WHEREAS, the new plan requires full-time management and the deployment of
capital resources that current management can not accomplish; therefore


BE IT RESOLVED: That the Corporation appoints Joseph Meuse as the Director, as
well as President of the Corporation.


BE IT RESOLVED:  That the undersigned do hereby resign from all currently held
positions.


BE IT FURTHER RESOLVED:  That the Corporation does hereby fully authorize and
empower to transfer, endorse, sell, assign, set over, and deliver any and all
shares of stocks, bonds, debentures, notes and evidences of indebtedness, or
other securities now or hereafter standing in the name of or owned by this
corporate seal of this Corporation and any and all written instruments necessary
or proper to effectuate the authority hereby conferred.


CERTIFICATION:
We, Brian Jaggard, Carl Lacey and Douglas Dunn, Board Members of the
Corporation, hereby certify that we are the sole Officers and Directors of the
Corporation, all other Officers and Directors having previously resigned.  In
additional we hereby certify that the above resolutions were adopted by the
Board of Directors of the Corporation at a duly constituted meeting in which a
full quorum was present and that said resolutions remain in full force and
effect and have not been rescinded.

 
 

          By: Brian Jaggard, Director        By: Douglas Dunn, Director        
By: Carl Lacey, Director Date:   Date:   Date:

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT 4


RESIGNATION FROM THE BOARD OF DIRECTORS OF


YZAPP INTERNATIONAL, INC.


The Corporation has been presented with a new plan that will return value to the
shareholders.  The implementation of that plan is in the best interest of the
Corporation, and requires that I resign as Director and/or officer.  For these
reasons I, Brian Jaggard, do hereby resign, effective immediately, from all
positions previously held in Yzapp International, Inc.

 
 

        By: Brian Jaggard, Director       Date:      

 

 
11

--------------------------------------------------------------------------------

 

EXHIBIT 5


RESIGNATION FROM THE BOARD OF DIRECTORS OF


YZAPP INTERNATIONAL, INC.


The Corporation has been presented with a new plan that will return value to the
shareholders.  The implementation of that plan is in the best interest of the
Corporation, and requires that I resign as Director and/or officer.  For these
reasons I, Carl Lacey, do hereby resign, effective immediately, from all
positions previously held in Yzapp International, Inc.


 

        By:  Carl Lacey, Director       Date:      

 
 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT 6


RESIGNATION FROM THE BOARD OF DIRECTORS OF


YZAPP INTERNATIONAL, INC.


The Corporation has been presented with a new plan that will return value to the
shareholders.  The implementation of that plan is in the best interest of the
Corporation, and requires that I resign as Director and/or officer.  For these
reasons I, Douglas Dunn, do hereby resign, effective immediately, from all
positions previously held in Yzapp International, Inc.








 

      By: Douglas Dunn, Director       Date:    

 
 
 
 
 
 
 
13

 